  Case: 1:20-cv-00333-TSB-KLL Doc #: 4 Filed: 06/16/20 Page: 1 of 2 PAGEID #: 14




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

RASHAAN DAVIS,                                          Case No. 1:20-cv-333
    Plaintiff,
                                                        Black, J.
        vs                                              Litkovitz, M.J.

HAMILTON COUNTY,                                        REPORT AND
     Defendant.                                         RECOMMENDATION

        Plaintiff has filed a complaint in this Court. (Doc. 1). Because plaintiff failed to pay the

filing fee or file a motion for leave to proceed in forma pauperis, the undersigned issued a

Deficiency Order requiring plaintiff to pay the full filing fee or submit an in forma pauperis

application and certified copy of his prison trust fund account statement within thirty (30) days.

(Doc. 2). Plaintiff was advised that failure to comply with the Order could result in the dismissal

of the case for want of prosecution. The Order, issued on May 4, 2020, was returned to the Court

as undeliverable, marked “Not at this address.” (Doc. 3). To date, plaintiff has yet to inform the

Court of any change of address or respond to the Court’s Deficiency Order.

        District courts have the inherent power to sua sponte dismiss civil actions for want of

prosecution to manage their own affairs so as to achieve the orderly and expeditious disposition of

cases.” Link v. Wabash R.R., 370 U.S. 626, 630-631 (1962). Failure of a party to inform the Court

of a change in address or to respond to an order of the court warrants invocation of the Court’s

inherent power in this federal habeas corpus proceeding. See Fed. R. Civ. P. 41(b).

        It is therefore RECOMMENDED that this matter be DISMISSED for lack of prosecution.

        IT IS SO RECOMMENDED.


Date: June 16, 2020
                                                        Karen L. Litkovitz
                                                        United States Magistrate Judge
  Case: 1:20-cv-00333-TSB-KLL Doc #: 4 Filed: 06/16/20 Page: 2 of 2 PAGEID #: 15




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

RASHAAN DAVIS,                                        Case No. 1:20-cv-333
    Plaintiff,
                                                      Black, J.
       vs                                             Litkovitz, M.J.

HAMILTON COUNTY,
     Defendant.


                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations.       This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report

objected to and shall be accompanied by a memorandum of law in support of the objections. If

the Report and Recommendation is based in whole or in part upon matters occurring on the

record at an oral hearing, the objecting party shall promptly arrange for the transcription of the

record, or such portions of it as all parties may agree upon, or the Magistrate Judge deems

sufficient, unless the assigned District Judge otherwise directs. A party may respond to another

party’s objections WITHIN 14 DAYS after being served with a copy thereof. Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
